       Case 4:18-cv-00139-MW-CAS Document 231 Filed 05/28/19 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF FLORIDA

DONNY PHILLIPS,

        Plaintiff,
                                            CASE NUMBER: 4:18-cv-139-MW-CAS
vs.

JULIE JONES,
CENTURION OF FLORIDA, LLC.,
et al.,

     Defendants.
________________________________/

  DEFENDANTS’ JOINT MOTION TO STRIKE IMPROPER EVIDENCE
    RELATING TO MOTION FOR RECONSIDERATION OR IN THE
          ALTERNATIVE MOTION TO FILE SUR-REPLY
                TO ADDRESS SUCH EVIDENCE

        Defendants, Mark S. Inch, Labridia Gregory, Sonya Crutchfield, Centurion

of Florida, LLC, Dr. Pagan-Delgado, Lucy Franklin, LPN, Linda Cort, and Mary

Elizabeth Pliskin, ARPN (collectively the “Defendants”), by and through their

respective undersigned counsel, hereby jointly move to strike the deposition of

Plaintiff’s expert, Dr. Kern, filed in support of Plaintiff’s Response in Opposition

to Defendants’ Motion for Reconsideration. In the alternative, Defendants

respectfully request that they be allowed an opportunity to address Dr. Kern’s

deposition testimony through the filing of a Sur-Reply. In support of this Motion,

Defendants state as follows:
{Firm/11040/00051/PLEADING/02193128.DOC }
       Case 4:18-cv-00139-MW-CAS Document 231 Filed 05/28/19 Page 2 of 7




        1.       On March 1, 2019 Plaintiff filed a Motion for Preliminary Injunction

[Doc. 150].

        2.       Defendants’ filed their respective responses in opposition to Plaintiff’s

Motion for Preliminary Injunction, including the evidence Defendants relied upon.

[Doc. 174]; [Doc. 177].

        3.       Plaintiff’s Motion for Preliminary Injunction did not rely on Dr.

Kern’s deposition testimony. [Doc. 150].

        4.       Additionally, none of Defendants’ responses in opposition to

Plaintiff’s Motion for Preliminary Injunction relied upon Dr. Kern’s deposition

testimony. [Doc. 174]; [Doc. 177].

        5.       In short, Dr. Kern’s deposition testimony was not part of the record of

Plaintiff’s Motion for Preliminary Injunction. [Doc. 150]; [Doc. 174]; [Doc. 177].

        6.       On April 19, 2019, the Court issued a ruling on Plaintiff’s Motion for

Preliminary Injunction, granting the Motion in part, and denying the Motion in

part. [Doc. 198].

        7.       On May 17, 2019, Defendants filed a Motion for Reconsideration of

the Court’s Order granting in part Plaintiff’s Motion for Preliminary Injunction.

[Doc. 220].




{Firm/11040/00051/PLEADING/02193128.DOC }
       Case 4:18-cv-00139-MW-CAS Document 231 Filed 05/28/19 Page 3 of 7




        8.       On May 28, 2019, Plaintiff filed his Response in Opposition to

Defendants’ Motion for Reconsideration. [Doc. 230]. In support of Plaintiff’s

Response in Opposition, Plaintiff filed, and relied upon, the deposition testimony

of Dr. Kern. [Doc. 230-1].

        9.       However, Dr. Kern’s deposition testimony was not part of the record

of Plaintiff’s Motion for Preliminary Injunction,1 and therefore should not be part

of the record of Defendants’ Motion for Reconsideration. [Doc. 150]; [Doc. 174];

[Doc. 177].

        10.      To the extent that Plaintiff’s Response in Opposition to Defendants’

Motion for Reconsideration relies on Dr. Kern’s deposition testimony, those

portions should be stricken and not considered by the Court. Similarly, Dr. Kern’s

deposition transcript, which was filed as [Doc. 230-1], should be stricken and not

considered        by     this     Court     when   adjudicating   Defendants’   Motion   for

Reconsideration.

        11.      Alternatively, should the Court be inclined to consider Dr. Kern’s

deposition testimony when adjudicating Defendants’ Motion for Reconsideration,

Defendants respectfully request the opportunity to address this evidence through

1
  The reason Dr. Kern’s deposition testimony was not part of the record of
Plaintiff’s Motion for Preliminary Injunction was likely due to timing – Dr. Kern’s
deposition transcript was not available to the parties at the time the Motion for
Preliminary Injunction was being briefed by the parties.
{Firm/11040/00051/PLEADING/02193128.DOC }
       Case 4:18-cv-00139-MW-CAS Document 231 Filed 05/28/19 Page 4 of 7




the filing of a Sur-Reply. Because Dr. Kern’s deposition testimony was not part of

the record, Defendants never had an opportunity to address it.

        12.      Defendants estimate that a 10 page Sur-Reply will be sufficient to

address Dr. Kern’s deposition testimony. Finally, Defendants request 15 days to

file the Sur-Reply, should the Court decide to consider Dr. Kern’s deposition

testimony.

        13.      Plaintiff does not oppose the filing of this Motion, however opposes

the relief requested in the Motion.

                             LOCAL RULE 7.1(B) CERTIFICATE

        Undersigned counsel hereby certifies that she has complied with the

attorney-conference requirement of Local Rule 7.1(B), and that counsel for the

Plaintiff objects to the relief requested in this Motion.

                             LOCAL RULE 7.1(F) CERTIFICATE

        Undersigned counsel hereby certifies that the word processing program

undersigned counsel used to prepare this Motion shows that the entire Motion

contains a total of 978 words.

        WHEREFORE, Defendants, Mark S. Inch, Labridia Gregory, Sonya

Crutchfield, Centurion of Florida, LLC, Dr. Pagan-Delgado, Lucy Franklin, LPN,

Linda Cort, and Mary Elizabeth Pliskin, ARPN, respectfully request that this

{Firm/11040/00051/PLEADING/02193128.DOC }
       Case 4:18-cv-00139-MW-CAS Document 231 Filed 05/28/19 Page 5 of 7




Honorable Court enter an Order striking the portions of Plaintiff’s Response in

Opposition to the Motion for Reconsideration which rely on, or otherwise cite to,

Dr. Kern’s deposition testimony, striking Dr. Kern’s deposition transcript

altogether as an exhibit to Plaintiff’s Response in Opposition to the Motion for

Reconsideration, or in the alternative granting Defendants 15 days to file a 10 page

Sur-Reply to address Dr. Kern’s deposition testimony, and granting such other

relief in favor of these Defendants as this Court deems just and proper.

        DATED this 28th day of May, 2019.



                                            CRUSER, MITCHELL, NOVITZ,
                                            SANCHEZ, GASTON & ZIMET, LLP

                                            _/s/ Ana C. Françolin Dolney____________
                                            ANA C. FRANÇOLIN DOLNEY, ESQ.
                                            Florida Bar No.: 0023162
                                            121 S. Orange Avenue, Suite 1500
                                            Orlando, Florida 32801
                                            Tel: 407-730-3535
                                            Fax: 407-730-3540
                                            Email:FLCourtFilings@cmlawfirm.com
                                            afrancolin@cmlawfirm.com

                                            ASHLEY MOODY
                                            ATTORNEY GENERAL

                                            /s/ Jeremy A. Mutz___________
                                            JEREMY A. MUTZ
                                            Senior Assistant Attorney General
                                            Florida Bar No. 0721026
{Firm/11040/00051/PLEADING/02193128.DOC }
       Case 4:18-cv-00139-MW-CAS Document 231 Filed 05/28/19 Page 6 of 7




                                            Office of the Attorney General
                                            The Capital, PL-01
                                            Tallahassee, Florida 32399-1050
                                            Telephone: (850)414-3636
                                            Jeremy.Mutz@myfloridalegal.com

                                   CERTIFICATE OF SERVICE

        I HEREBY certify that on the 28th of May, 2019, I electronically filed the

foregoing document with the Clerk of the Court using CM/ECF. I also certify that

the foregoing document is being served this day on all counsel of record or pro se

parties, either via transmission of Notices of Electronic Filing generated by

CM/ECF or in some other authorized manner for those counsel or parties who are

not authorized to receive electronically Notices of Electronic Filing.

                                            _/s/ Ana C. Françolin Dolney
                                            ANA C. FRANÇOLIN DOLNEY, ESQ.
                                            Florida Bar No.: 0023162

                                    SERVICE LIST
                                     Donny Phillips
                          CASE NO. 4:18-cv-139-MW-CAS
               United States District Court, Northern District of Florida

Donny Phillips, c/o James Cook, Esq., Office of James Cook, 314 West Jefferson
Street, Tallahassee, Florida 32301. Served via email to cooksjv@gmail.com.

Erik Kverne, Esq.. Jeremy Mutz, Esq., Office of the Florida Attorney General,
The Capitol, 400 S. Monroe Street, Tallahassee, Florida               32399,
erik.kverne@myfloridalegal.com Jeremy.mutz@myfloridalegal.com

Gregg A. Toomey, Esq., Toomey Law Firm, The Old Robb & Stucky Building,
1625 Hendry Street, Suite 203, Fort Myers, Florida 33901. Served via email at
gat@thetoomeylawfirm.com
{Firm/11040/00051/PLEADING/02193128.DOC }
       Case 4:18-cv-00139-MW-CAS Document 231 Filed 05/28/19 Page 7 of 7




{Firm/11040/00051/PLEADING/02193128.DOC }
